UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1688


JEAN BWEJERI; GODEBERTHE WAKANA; ARISTIDE RUTANGINGANJI;
SYLVIA MAIRA HAYINKA; M.J.B.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 19, 2019                                 Decided: February 28, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Goren, GOREN & BARRETO, LLC, Silver Spring, Maryland, for Petitioners.
Joseph H. Hunt, Assistant Attorney General, Nancy E. Friedman, Senior Litigation
Counsel, Sharon M. Clay, Trial Attorney, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jean Bwejeri, a native of Burundi and a citizen of Belgium, and his family

members included in his applications for relief, petition for review of an order of the

Board of Immigration Appeals (Board) denying Bwejeri’s motion to reconsider. We

have reviewed the administrative record and conclude that the Board did not abuse its

discretion in denying the motion. See 8 C.F.R. § 1003.2(a), (b)(1) (2018). Accordingly,

we deny the petition for review for the reasons stated by the Board. See In re Bwejeri

(B.I.A. May 22, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                  PETITION DENIED




                                          2